Shulman, Judge.
Appellant was convicted of robbery. He brings this appeal solely on the general grounds, contending that inconsistencies and contradictions in the testimony of the state’s witnesses render the evidence insufficient to support a verdict of guilty.
Submitted January 12, 1977
Decided February 8, 1977.
B urt, B urt & Rentz, Walter H. B urt, III, for appellant.
William S. Lee, District Attorney, Hobart M. Hind, Assistant District Attorney, for appellee.
"Conflicts in the testimony of the witnesses, including the state’s witnesses, is a matter of credibility for the jury to resolve. [Cits.] As long as there is some evidence, even though contradicted, to support each fact necessary to make out the state’s case, the jury’s verdict will be upheld.” Searcy v. State, 236 Ga. 789, 790 (225 SE2d 311). The evidence was sufficient to support the jury’s findings of guilt.

Judgment affirmed.


Quillian, P. J., and Stolz, J., concur.